Per Curiam.
The judgment excepted to was rendered on January 19, 1918. Counsel for the plaintiffs in error presented his bill of exceptions to the presiding judge on Eebruary 6, 1918. The judge declined to certify the bill and returned it to counsel for plaintiffs in error for correction. The bill, having been rewritten, was again presented to the judge on Eebruary 13, 1918. The judge again declined to certify, and returned the paper to counsel for correction. On March 13, 1918, the bill was again presented to the judge, and was by him certified, without explanatory notes as to the cause of delay. The defendants in *498error presented a formal motion to dismiss the writ of error, upon the ground of unreasonable delay in perfecting the bill of exceptions, to wit, from February 6, 1918, to March 13, 1918. Held, that the motion must be sustained. See Atkins v. Winter, 121 Ga. 75 (48 S. E. 717); Mulling v. Exchange Bank, 137 Ga. 431 (2) (73 S. E. 654); Kent v. Geiger, 138 Ga. 248 (75 S. E. 104).
No. 900.
October 17, 1918.
Writ of error; from Murray. Motion to dismiss.
B. A. Hendriclcs, for plaintiffs, in error.
C. N. King and W. E. Mann, contra.

Writ of error dismissed.


All the Justices ooneur.